UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6730


JOSHUA LATRON GALLISHAW,

                      Plaintiff – Appellant,

          v.

OFFICER DELOACH; OFFICER WILLIAMSON; SGT HICKS; CAPT BEST;
WARDEN COHEN; MAJOR     NLN; SGT MARQUEZ; SGT HOUSEY; LT
HOUSEY; SCDC DIRECTOR, and other unknown John Does, Janes
Does, individual and official capacity,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:11-cv-00404-CMC)


Submitted:   June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Latron Gallishaw, Appellant Pro Se. Samuel F. Arthur,
III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joshua Latron Gallishaw appeals the district court’s

orders accepting the recommendation of the magistrate judge and

denying   relief     on   his   42    U.S.C.   § 1983    (2006)    complaint     and

denying reconsideration.             We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated    by   the   district        court.    Gallishaw     v.    Deloach,      No.

9:11-cv-00404-CMC (D.S.C. Feb. 16 & Apr. 2, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials      before    the    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2